Citation Nr: 0934307	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-00 074A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an IBOT Powered Mobility Wheelchair is medically 
suitable for the Veteran's service-connected T-7 spinal cord 
injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran has verified periods of service with the Army 
Reserves and National Guard from April 11, 1979 to 
July 16, 1979; June 11, 1983 to June 25, 1983; and from May 
26, 1984 to October 19, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Memphis Medical Center 
Prosthetic Treatment Center.  In March 2008, the Veteran 
testified before the undersigned at a Travel Board hearing at 
the Nashville, Tennessee Regional Office (RO).


FINDINGS OF FACT

1.  In a November 1984 rating decision, service connection 
was granted for fracture of the spine with compression 
fracture at T-7 with spinal cord injury and paraplegia and 
paralysis of bowel and bladder function; a 100 percent rating 
was assigned; special monthly compensation was granted; and 
additional aid and attendance allowance was granted.  

2.  VA has provided the Veteran with a Permobile Trax 4x4 
power wheelchair.  

3.  The Veteran seeks to have VA provide an IBOT Powered 
Mobility Wheelchair.

4.  The Memphis VA Medical Center Prosthetic Treatment Center 
denied the Veteran's request for an IBOT Powered Mobility 
Wheelchair.

5.  The issue of whether an IBOT Powered Mobility Wheelchair 
is suitable for the Veteran's service-connected T-7 spinal 
cord injury is a medical determination.


CONCLUSION OF LAW

The Board does not have jurisdiction as to medical 
determinations of suitability for medical treatment.  38 
C.F.R. § 20.101(b) (2008); see also 38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002 & Supp. 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to the 
VCAA is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, any further factual development would not 
assist the Veteran, as this claim is being dismissed by the 
Board as a matter of law, and not of fact.  See Wensch (VCAA 
is not applicable when there is extensive factual development 
which indicates there is no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
the claim).  As such, no further action is required pursuant 
to the VCAA.  Nevertheless, the appellant was notified of 
VCAA in December 2007.

In a November 1984 rating decision, service connection was 
granted for fracture of the spine with compression fracture 
at T-7 with spinal cord injury and paraplegia and paralysis 
of bowel and bladder function; a 100 percent rating was 
assigned; special monthly compensation was granted; and 
additional aid and attendance allowance was granted.  

Due to the Veteran's disability, VA has most recently 
provided the Veteran with a Permobile Trax 4x4 power 
wheelchair.  The Veteran has also reported using a manual 
wheelchair.

The Veteran currently seeks to have VA provide an IBOT 
Powered Mobility Wheelchair.  He asserts that this type of 
wheelchair better suits his disability, his automobile, and 
his house.  

The Veteran was provided medical assessments in order to 
ascertain if this type of wheelchair was suitable to his 
disability and living situation.  A December 2006 home 
evaluation yielded a finding that there would not be safe 
usage of this type of wheelchair in his domicile.  

In April 2007, the Chief of VA Orthopaedics indicated that 
the use of the IBOT would not put more strain on the 
Veteran's shoulders than a manual wheelchair and would 
probably provide less strain.  She stated that the IBOT would 
not cause significantly increased shoulder problems.  The 
record also contains an August 2007 Functional Capacity 
Evaluation recommending the IBOT and signed by a clinician at 
the Memphis VA Medical Center, and the Veteran.  However, in 
June 2007, the Interim Chief, SCI/D, disagreed with the April 
2007 finding of suitability of the IBOT wheelchair.  He 
stated that he has also requested that the regional decision 
panel reconvene and again address the Veteran's request.  By 
letter dated in September 2007, the Memphis VA Medical Center 
Prosthetic Treatment Center denied the Veteran's request for 
an IBOT Powered Mobility Wheelchair noting that it had 
received the response from VA Central Office.  The Memphis VA 
Prosthetic Center noted that extensive review of the 
Veteran's progress notes, IBOT evaluation, Functional 
Capacity Evaluation had been conducted, and that it was the 
decision of Central Office to uphold the previous denial.  

In the December 2007 statement of the case, the Memphis VA 
Medical Center stated that not only had its staff ultimately 
determined that the IBOT was not medically appropriate for 
the Veteran's powered mobility needs, but that its decision 
had subsequently been reviewed on two separate occasions by 
the Under Secretary for Health's Designees, the Director of 
Spinal Cord Strategic Healthcare Group and the Prosthetic & 
Clinical Logistics Officer, both of whom upheld the medical 
decision to deny approval of the IBOT.  In the statement of 
the case, it was explained that all pertinent clinical 
evaluations and medical examinations with regard to the 
Veteran's request for the IBOT were evaluated at the highest 
levels by medical staff at the Memphis VA Medical Center and 
by VA Central Office in Washington, D.C., and that it was 
determined that there was no medical need for a change in 
prescription of his current powered mobility.  

A review of the record discloses that the issue of whether an 
IBOT Powered Mobility Wheelchair is suitable for the 
Veteran's service-connected T-7 spinal cord injury is a 
medical determination.  In order for the Board to adjudicate 
an issue, there must be a remaining question of law or fact 
to be decided.  The Board's jurisdiction extends to "all 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary."  See 38 C.F.R. § 20.101(a); see 
also 38 U.S.C.A. §§ 511(a), 7104(a).  However, the Board's 
jurisdiction does not extend to medical determinations, such 
as the appropriateness of specific types of medical care and 
treatment for an individual, including whether a particular 
drug should be prescribed, whether a specific type of 
physiotherapy should be ordered, and other such judgmental 
treatment decisions with which an attending physician may be 
faced.  See 38 C.F.R. § 20.101(b).

There is a difference between eligibility, i.e., whether the 
Veteran is eligible for treatment in general including 
whether the Veteran is eligible for a wheelchair, and whether 
a particular type of treatment, i.e., the IBOT wheelchair, is 
suitable.  Here, the question before the Board is whether the 
IBOT is medically suitable for the Veteran.  Whether the 
Veteran's disability is best treated via a manual wheelchair 
or a particular type of motorized device is a medical 
determination made by medical personnel.  As noted, the 
Memphis VA Medical Center Prosthetic Treatment Center 
ultimately determined that the IBOT was not medically 
suitable in this case.  

The Board acknowledges the serious nature of the Veteran's 
service-connected disability, however, because the 
determination in this case involves the suitability of a 
particular type of medical treatment, the Board does not have 
jurisdiction over the issue and the appeal will be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is dismissed for lack of jurisdiction.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


